ORDER
The Disciplinary Review Board having filed a report with the Court on November 15, 1995, recommending that CLINTON É. CRONIN of TOMS RIVER, who was admitted to the bar of this State in 1963, and who was thereafter temporarily suspended from the practice of law by Order of this Coürt dated February 6,1996, and who remains suspended at this time, be disbarred for the knowing misappropriation of client and escrow funds for his personal use, and for creating false records and forging his client’s signature to conceal the misappropriation and mislead the ethics authorities, in violation of RPC 1.15, RPC 8.1(a) and (b), and RPC 8.4(c);
*488And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And respondent having failed to appear on the return date of the Order to Show Cause;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and that CLINTON E. CRONIN be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by CLINTON E. CRONIN, pursuant to Rule 1:21-6 which were restrained from disbursement except on application to this Court, by Order of this Court dated February 6, 1996, for good cause shown, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that CLINTON E. CRONIN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that CLINTON E. CRONIN reimburse the Disciplinary Oversight Committee for appropriate administrative costs.